DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the thyristors" and “the armature” and “the bypass switch” and “the open state” and “the closed state” and “the field” in lines 5, 7, 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 8, 9, 10, 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumada et al (JP 2007-202286) in view of Gorden (US 4,152,636).
Kumada et al discloses, regading,
Claims 1, 10, 9, a brushless synchronous machine/method/computer program comprising computer code which when executed by processing circuitry of a control system for a brushless synchronous machine causes the controls sytem to perform the steps of a method/comprising: a stator , a rotor comprising (Fig. 3, element 2): a field winding 3, an exciter armatureSerial No. Pending Preliminary Amendment Page 5 a rectifier 5 comprising thyristors ,a field discharge resistor 4 connected in series with the field winding 3, and a bypass switch 6 connected in parallel with the field discharge resistor (see Fig. 3), and controlling the bypass switch to obtain the open state from the closed thereby discharge a field winding current through the field discharge resistor (see abstract).

rectifier having input terminal
The method is disclosed mutatis mutandis.

Kumada et al further discloses, regarding,
Claim 8, the rectifier is a thyristor bridge rectifier (see Fig. 3).
Claim 13, the synchronous machine is a generator 2.

Gorden further discloses, regading,
Claim 4, determining whether a fault condition is present in the brushless synchronous machine , and in case the presence of a fault condition is determined, performing steps a) and b) (column 6, lines 8 – 14).
Claim 5, the fault condition is a stator short circuit fault (column 6, lines 8 – 14).

Claim 11, a gate control unit 55, wherein the control system is configured to control the gate control unit to thereby control the firing of the thyristors (see Fig. 1).
Claim 3, the prior art discloses the claimed invention except for the thyristors being fired with a firing angle a in the range 900<a<270.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges for improving the efficiency involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious before the effective filing date of the claimed invention to design the machine/method/program as disclosed by Kumada et al and to modify the invention per the limitations disclosed by Gorden for the purpose of improving the operation of a rectifier and exciter.

Claims 2, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumada et al and Gorden as applied to claim 1 above, and further in view of Hucker et al (US 4,156,172).
The combined machine/method discloses all of the elements above.  However, the combined machine/method does not disclose the elements below.
On the other hand, Hucker et al discloses, regarding,
Claim 2, performing certain step b) simultaneously with step a) (since it is well-known to control a switch 36 and also control the firing of thryristors of a rectifier at the same time (see Fig. 3; column 4, line 64 – column 5, line 1).
Claim 14, the prior art discloses the claimed invention except for the thyristors being fired with a firing angle a in the range 900<a<270.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges for improving the efficiency involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious before the effective filing date of the claimed invention to design the combined machine/method/program as disclosed above and to modify the invention per the limitations disclosed by Hucker et al for the purpose of reducing generator voltage transients.
Claims 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumada et al and Gorden as applied to claim 10 above, and further in view of Frampton et al (US 2016/0149527).
The combined machine/method discloses all of the elements above.  However, the combined machine/method does not disclose the elements below.
On the other hand, Frampton et al discloses, regarding,
Claim 12, 16, the exciter stator is a permanent magnet stator (see Fig. 17).
It would have been obvious before the effective filing date of the claimed invention to design the combined machine/method/program as disclosed above and to modify the invention per the limitations disclosed by Frampton et al for the purpose of reducing the cost of power systems.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumeda et al and Gorden as applied to claim 1 above, and further in view of Illiano (US 2013/0193903).
The combined machine/method discloses all of the elements above.  However, the combined machine/method does not disclose the elements below.
On the other hand, Illiano discloses, regarding,
Claim 7, a bypass switch is an IGBT (see Fig. 10; paragraph 0045).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

February 3, 2022